DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a beamforming layer; a radiator feed layer mounted on the beamforming layer, the radiator feed layer including a first transmission feed and a second transmission feed, wherein the radiator feed layer is free edge plate.  
 	Vigano (2021/0184366) and Lee (US 2020/0266519) – both of record -are cited as teaching some elements of the claimed invention including a beamforming layer, a radiator feed layer, a first transmission feed, a second transmission feed, and a radiator patch assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of a method of manufacturing an antenna, comprising: forming a radiator feed layer on a beamforming layer, the radiator feed layer including a first transmission feed and a second transmission feed, wherein the radiator feed layer is free of an edge plate.  
 	Vigano and Lee are all cited as teaching some elements of the claimed invention including attaching a first radiator patch assembly to the first transmission feed of the radiator feed layer, the first radiator patch assembly including a first mount, and attaching a second radiator patch assembly to the second transmission feed of the radiator feed layer, the second radiator patch assembly including a second mount, wherein the first radiator patch assembly is separated from the second radiator patch assembly by an air gap.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845